Citation Nr: 0610290	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  00-06 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for a right shoulder disability.

2.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative joint disease of the right knee.

3.  Entitlement to an initial disability rating in excess of 
10 percent for instability of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from April 1973 to April 
1982, and from May 1985 to August 1997.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 decision of 
the RO that, in part, granted service connection for right 
(major) shoulder rotator cuff tendonitis with degenerative 
changes evaluated as 10 percent disabling effective September 
1, 1997; and also granted service connection for degenerative 
joint disease of the right knee, status-post distal femoral 
varus osteotomy, evaluated as 20 percent disabling, effective 
February 4, 1998.

In May 2000, the veteran testified during a hearing before RO 
personnel.  In August 2000, the Hearing Officer awarded a 
separate 10 percent evaluation for instability of the right 
knee, effective February 4, 1998.

In February 2003, the RO increased the evaluation for the 
right shoulder disability to 20 percent, effective 
September 1, 1997.

Because higher evaluations are available for both the right 
shoulder and right knee disabilities, and the veteran is 
presumed to seek the maximum available benefit for a 
disability, each of the claims remains on appeal.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

Although the veteran had indicated a desire for a Board 
hearing, in August 2003, the veteran submitted additional 
correspondence that indicated she no longer desired a Board 
hearing.  Under these circumstances, the veteran's request 
for a hearing is considered withdrawn.  See 38 C.F.R. 
§ 20.700 (2005).

In October 2003, the Board remanded the matters for 
additional development.

In a VA outpatient treatment record dated in August 2002, but 
associated with the claims file after the remand, the veteran 
is reported to have said that her right knee pain prevented 
her from holding a job.  Where a veteran: (1) submits 
evidence of a medical disability; (2) makes a claim for the 
highest rating possible; and (3) submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) 
(2001) that an informal claim "identify the benefit sought" 
has been satisfied and VA must consider whether the veteran 
is entitled to a total rating for compensation purposes based 
on individual unemployability (TDIU).  Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001).  In this case the veteran has 
satisfied each of these requirements.  Her inferred claim for 
TDIU is referred to the RO for initial adjudication.



FINDINGS OF FACT

1.  Since the effective date of service connection, the 
service connected right shoulder disability has been 
manifested by the equivalent of limitation of motion of the 
arm to 25 degrees or less from the side.

2.  Since the effective date of service connection, the 
veteran's right knee disability has been manifested by X-ray 
evidence of degenerative changes and osteoarthritis, 
limitation of flexion to 90 degrees, noncompensable 
limitation of extension, with consideration of functional 
loss due to weakness and fatigability; functional impairment 
equivalent to a limitation of flexion to 15 degrees, or a 
limitation of extension to 20 degrees has not been 
demonstrated.

4.  Since the effective date of the grant of service 
connection, the veteran's right knee disability has been 
manifested by slight instability.



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 40 
percent for the veteran's right shoulder rotator cuff 
tendonitis with degenerative changes have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5201 (2005).

2.  The criteria for a disability rating in excess of 20 
percent for degenerative joint disease of the right knee, 
status-post distal femoral varus osteotomy, on the basis of 
limitation of flexion, have not been met at any time since 
the effective date of the grant of service connection.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5260 (2005).

3.  The criteria for a separate rating of 10 percent for 
degenerative joint disease of the right knee, status-post 
distal femoral varus osteotomy, on the basis of limitation of 
extension have been met since the effective date of service 
connection.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5261 (2005).

4.  The criteria for a disability rating in excess of 10 
percent for instability of the right knee have not been met 
at any time since the effective date of the grant of service 
connection.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.71a, Diagnostic 
Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claim(s).
 
Through the January 2000 statement of the case (SOC), the 
September 2000, April 2002, and March 2003 supplemental SOCs 
(SSOCs), and the April 2001 and May 2004 letters, the RO and 
VA's Appeals Management Center (AMC) notified the veteran of 
the applicable rating criteria for an increased rating.  
These documents served to provide notice of the information 
and evidence needed to substantiate the claims.

VA's April 2001 and May 2004 letters notified the veteran of 
what evidence she was responsible for obtaining, and what 
evidence VA would undertake to obtain.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  VA informed her that VA 
would make reasonable efforts to help her get evidence 
necessary to support her claims, particularly, medical 
records, if she gave VA enough information about such records 
so that VA could request them from the person or agency that 
had them.  The letters requested that she provide the names 
and addresses of medical providers, the time frame covered by 
the records, and the condition for which she was treated, and 
notified her that VA would request such records on her behalf 
if she signed a release authorizing it to request them.

The May 2004 letter also told her to send information or 
evidence in her possession.  38 C.F.R. § 3.159(b).  

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
However, an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Delayed notice is 
generally not such an error.  Id.  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication.  Each of her 
claims was fully developed and re-adjudicated by an agency of 
original jurisdiction after notice was provided.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.   Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  The Court 
held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must inform a 
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  

The veteran was not provided with notice of the type of 
evidence necessary to establish an effective date for each 
disability on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  The Board is granting 
a higher initial rating for the right shoulder disability and 
for limitation of extension of the right knee based on 
degenerative changes for the entire period since the 
effective of service connection.  This is the earliest 
possible effective date for these awards.  The veteran could 
not be entitled to compensation prior to the effective date 
of service connection.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2005).

The Board also finds no prejudice to the veteran in 
proceeding with a denial of increased disability ratings for 
degenerative joint disease of the right knee, status-post 
distal femoral varus osteotomy based on limitation of 
flexion, and for instability of the right knee.  Because of 
the denials any question as to the appropriate effective date 
to be assigned is rendered moot.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO or AMC has obtained copies of the 
veteran's service medical records and outpatient treatment 
records, and has arranged for the veteran to undergo VA 
examinations in connection with the claims on appeal, reports 
of which are of record.  While the December 2005 SSOC 
erroneously notes a November 2005 VA examination, the record 
reflects that a VA examination had been conducted in June 
2004, in compliance with the Board's October 2003 remand; the 
June 2004 examiner also prepared an addendum report.  The 
veteran has not identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.  She has also been afforded necessary examinations.

Because all identified records have been obtained; the 
veteran has been given notice of and opportunity to submit, 
evidence needed to substantiate the claims; and she has been 
afforded all needed examinations; further assistance would 
not be reasonably likely to substantiate the claims, and 
further notice or assistance are not required.  38 U.S.C.A. 
§ 5103A.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1995); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern, and the most recent 
evidence takes precedence.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, where the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2005).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Pain is a factor that must be considered when making a 
disability rating decision involving the musculoskeletal 
system.  Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59.

A.  Right Shoulder Disability

The veteran is right-handed.

The RO has rated the veteran's right shoulder disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5203.  A 
hyphenated diagnostic code reflects a rating by analogy (see 
38 C.F.R. §§ 4.20 and 4.27).  
 
Pursuant to Diagnostic Code 5203, a maximum 20 percent rating 
is warranted for nonunion of the clavicle or scapula of the 
upper extremity (minor or major) with loose movement, or for 
dislocation.
 
Under Diagnostic Code 5201, a 20 percent evaluation is 
warranted for limitation of motion of the arm to the shoulder 
level.  A 30 percent evaluation is warranted for motion 
limited to midway between the side and shoulder level.  A 
maximum 40 percent rating is assignable for the major upper 
extremity, when motion is limited to within 25 degrees from 
the side.  

In evaluating such limitation of motion, VA is required to 
consider the ranges of shoulder abduction and forward 
elevation (flexion).  Mariano v. Principi, 17 Vet. App. 305 
(2003) 

The standard ranges of motion of the shoulder abduction and 
forward elevation (flexion) are 180 degrees. 38 C.F.R. § 
4.71, Plate I.

X-ray findings in May 1998 revealed rotator cuff tendonitis 
with degenerative changes.

Regarding forward elevation, the May 1998 VA examiner found 
flexion to 120 degrees, with pain from 100 degrees.  The 
examiner also measured abduction to 190 degrees with pain.  
The examiner did not specify the point at which pain on 
abduction began.

In August 2002, flexion was to 110 degrees before there were 
symptoms.  Abduction was to 90 degrees with pain at an 
unspecified point.  

In June 2004, the examiner found flexion limited to 
90 degrees, with mild joint tenderness.  The examiner also 
noted that the veteran's weakness and incoordination were due 
to degenerative changes and stiffness.

While abduction of the veteran's right shoulder was full, but 
painful, in May 1998, both the August 2002 and June 2004 
examiners found abduction limited to 90 degrees, with painful 
motion.
 
The provisions of 38 C.F.R. § 4.59 (2005) provide that 
symptomatic arthritis will be evaluated as warranting at 
least the minimum compensable evaluation.

Resolving reasonable doubt in the veteran's favor, it appears 
that the veteran could only achieve forward elevation to 
shoulder level before experiencing pain, but that she 
experienced pain throughout the limited range of abduction to 
shoulder level.  Resolving reasonable doubt in the veteran's 
favor and considering the provisions of 38 C.F.R. § 4.7, the 
Board grants a 40 percent evaluation for limitation of motion 
of the veteran's right shoulder.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

This level of impairment has existed since the effective date 
of service connection.  Hence, a staged rating, in accordance 
with Fenderson, supra, is warranted.  
  
The schedule does not provide a rating in excess of 40 
percent on the basis of limitation of motion.  Diagnostic 
Code 5201.  Functional factors are not for consideration 
where as here the veteran is in receipt of the highest rating 
based on limitation of motion and a higher rating requires 
ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 
38 C.F.R. § 4.71a, Diagnostic Code 5200 (providing 
evaluations for ankylosis of the scapulohumeral 
articulation).  

Higher ratings are also provided under 38 C.F.R. § 4.71a, 
Diagnostic Code 5202, for fibrous union, nonunion (false 
flail joint), or loss of the head (flail joint) of the 
humerus.  Diagnostic studies have not shown such disability 
of the humerus.

Accordingly, a 40 percent rating is granted for the veteran's 
right shoulder disability effective from the date of service 
connection.

B.  Degenerative Joint Disease of the Right Knee,
Status-Post Distal Femoral Varus Osteotomy

As previously noted, degenerative joint disease is evaluated 
on the basis of limitation of motion.  Diagnostic Code 5003.  
The standard ranges of motion of the knee are zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261:

5260  Leg, limitation of flexion of:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   

5261  Leg, limitation of extension of:                                       
  Extension limited to 
45°
     50 percent  
  Extension limited to 
30
     40   
  Extension limited to 
20
     30   
  Extension limited to 
15
     20   
  Extension limited to 
10
     10   
  Extension limited to 5
      0   
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

VA's general counsel has held that separate ratings for 
arthritis of the knee could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  

The General Counsel has also held that separate rating could 
also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

X-rays taken of the veteran's right knee in May 1998 revealed 
a healed distal femur fracture with hardware and secondary 
degenerative changes.

There is no evidence of limited extension of the veteran's 
right knee.

Regarding flexion, the May 1998 VA examiner found flexion 
limited to 100 degrees for the right knee.  In August 2002, 
flexion of the right knee was limited to 130 degrees.  
Outpatient treatment records in June 2004 showed flexion 
limited to 90 degrees.  In a June 2004 addendum, the VA 
examiner found significant osteoarthritis of the veteran's 
right knee, causing decreased range of motion, weakness, and 
fatigability. 

The provisions of 38 C.F.R. § 4.59 provide that symptomatic 
arthritis will be evaluated as warranting at least the 
minimum compensable evaluation.  Lichetenfels v. Derwinski, 1 
Vet. App. 484 (1991).

Regarding flare-ups, the veteran has reported that her right 
knee pain has affected her activities of daily living and 
quality of life.  Records show that the veteran undergoes 
regular steroid injections for pain relief.  She is also 
contemplating a total right knee replacement.  The veteran 
did not report any incapacitating episodes.

Even with consideration of functional factors and painful 
motion, there is no indication that the veteran has 
limitation of flexion that meets or approximates the criteria 
for a higher evaluation.  Her most severe limitation of 
flexion was reported as being to 30 degrees on treatment in 
June 2004.  This limitation does not meet the criteria for an 
evaluation in excess of 20 percent.  Diagnostic Codes 5260.  
While the June 2004 addendum shows decreased range of motion, 
weakness, and fatigability, there is no indication that these 
factors would limit flexion to 15 degrees to warrant a higher 
evaluation.  The June 2003 treatment record reports active 
range of motion from 5 to 110 degrees, while passive range of 
motion was from 0 to 150 degrees.  This finding supports a 
conclusion that the veteran does not have additional 
limitation of motion due to functional factors that would 
support a higher rating.

The veteran has generally been reported able to achieve a 
normal range of extension, that is extension to 0 degrees.  
In June 2003 and September 2004, however, the veteran could 
only achieve extension to 5 degrees, and she has generally 
been noted to have pain on motion.  Accordingly a separate 10 
percent rating is warranted for limitation of right knee 
extension since the effective date of service connection.  
38 C.F.R. § 4.59.  There is no evidence of limitation of 
extension that meets the criteria for an evaluation in excess 
of 10 percent, even with consideration of functional factors.  
The June 2003 evaluation took these factors into account in 
finding limitation of extension to 5 degrees.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21.


C.  Instability of the Right Knee

Diagnostic Code 5257 provides a 10 percent evaluation for 
lateral instability or recurrent subluxation of a knee that 
is slight, a 20 percent rating when those symptoms are 
moderate, and a 30 percent rating when severe.

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are not for 
application because Diagnostic Code 5257 is not predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

The veteran has not been found to have instability or 
subluxation on VA examinations; however, periodic instability 
has been reported by the veteran.

Records show that the veteran wears a hinged knee brace at 
times.  Trace effusion and crepitus have been noted.

Here, the weight of the evidence is to the effect that the 
veteran's right knee disability causes slight, in any, 
instability.  The evidence does not reflect moderate symptoms 
at any time to warrant a disability rating in excess of the 
currently assigned 10 percent evaluation under Diagnostic 
Code 5257.

D.  Extraschedular Consideration

There is no showing that the veteran's service-connected 
disabilities have resulted in so exceptional or unusual a 
disability picture, so as to warrant the assignment of any 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).

In this regard, the Board notes that the veteran's service-
connected disabilities have not been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  The veteran 
is not currently working.  Hence, there is no interference 
with current employment.

While she has reported receiving more frequent steroid 
injections and has contemplated a total knee replacement, her 
medical treatment has not required any  periods of 
hospitalization. 

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

An initial disability rating of 40 percent for right (major) 
shoulder rotator cuff tendonitis with degenerative changes is 
granted effective September 1, 1997.

An initial disability rating in excess of 20 percent for 
degenerative joint disease of the right knee, status-post 
distal femoral varus osteotomy, on the basis of limitation of 
flexion, is denied.

An initial rating of 10 percent for degenerative joint 
disease of the right knee, status-post distal femoral varus 
osteotomy, on the basis of limitation of extension, is 
granted effective February 4, 1998.

An initial disability rating in excess of 10 percent for 
instability of the right knee is denied.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


